WALKER, P. J.
Of several rulings which the record presents for review, it is not deemed necessary to say more than that obviously in none of them was there any error.
Written charge 5 requested by the defendant was properly refused, as, for the state to sustain the charge made by the indictment, it was not required to prove that the defendant in the manner' alleged obtained the exact amount of money mentioned in the indictment; the averment of amount not being of an essential ingredient of the offense charged. — Hope v. State, 5 Ala. App. 123, 59 South. 326; Davis v. State, 3 Ala. App. 71, 57 South. 493.
As there was evidence tending to prove the charge made in the indictment, written charge 1 requested by the defendant was properly refused.
Affirmed.